Citation Nr: 0917806	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February to April 
1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA) denying entitlement to service 
connection for "schizoaffective disorder, bipolar type (also 
claimed as mental problems, hearing voices in boot camp)."

The Veteran did not appear for a Board videoconference 
hearing scheduled in October 2005.  His hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(d), 20.703(d) (2008).

This matter was remanded by the Board for further development 
in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's December 2008 remand instructed the RO/AMC, in 
part, to afford the Veteran a VA psychiatric examination.   
In January 2009 the Veteran was advised that a VA medical 
facility would be scheduling his compensation examination.

VA records indicate that the Veteran failed to appear for a 
psychiatric examination scheduled on February 3, 2009.  As 
the Veteran's representative has pointed out, the record does 
not contain any indication that the Veteran was notified of 
the examination.  A Supplemental Statement of the Case (SSOC) 
sent to the Veteran later in February 2009 was returned by 
the United States Postal Service as "not deliverable as 
addressed-unable to forward."

There is no indication in the file that the Veteran was given 
notice of the scheduled examination.  This case would likely 
not withstand judicial scrutiny absent such evidence.

The Veteran's representative, in his April 2009 Brief 
Presentation, requested that the Veteran's personnel records 
be obtained as they "may contain details and counseling 
regarding [the Veteran's] early separation."  As these 
records may contain information relevant to the Veteran's 
claim, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain the 
Veteran's service personnel records.

2.  The RO/AMC should obtain a copy of 
any notice sent to the Veteran informing 
him of the VA examination that was 
scheduled in February 2009.  

3.  The RO/AMC should ask the Veteran's 
representative to provide any information 
it may have as to the Veteran's current 
address.

4.  If the notice of the February 2009 
examination cannot be obtained or it 
appears that the Veteran did not receive 
notice of the examination, and a current 
address is obtained, a VA psychiatric 
examination should be scheduled.  The 
examiner should review the claims folder 
and note such a review in the examination 
report or in an addendum to that report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
any current acquired psychiatric 
disability had its onset in service; and 
whether any psychiatric disability 
clearly and unmistakably was not 
aggravated (permanently worsened) in 
service.  The examiner should provide a 
rationale for these opinions.

The Veteran is notified that this 
examination is necessary to evaluate 
whether he is entitled to service 
connection for his disability.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

3.  If the Veteran fails to report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the Veteran's last known address.   It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  If the claim is not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




